Citation Nr: 0002148	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-06 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a left 
calf laceration, with sciatic neuropathy, currently evaluated 
at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the St. 
Petersburg, Florida, RO, that continued a noncompensable 
rating for a scar, residual of laceration of the left calf 
with left sciatic neuropathy.  A rating decision in January 
1982 originally granted service-connection for a scar, 
residuals left calf laceration, and evaluated it as 
noncompensable under Diagnostic Code 7805.  This rating was 
confirmed and continued until August 1995, when the RO 
hearing officer increased the evaluation to 20 percent under 
Diagnostic Code 8520.  An August 1995 rating decision 
implemented the increased rating, effective January 27, 1994, 
which is the date of the claim that led to the rating 
decision that was appealed.  The RO indicated that the 
effective date was based on 38 C.F.R. § 3.157(b), and 
represented the earliest date upon which it could be 
factually ascertainable that the disability had increased in 
severity.

By a May 1997 decision, the Board denied entitlement to an 
evaluation greater than 20 percent for the residuals of a 
left calf laceration, with sciatic neuropathy.  The veteran 
appealed this decision to the U.S. Court of Veterans Appeals 
(now the U.S. Court of Appeals for Veterans Claims, 
hereinafter Court).  The Court, in a June 1998 order, granted 
a joint motion for remand, vacating the Board's decision and 
remanding for additional proceedings, to include a new VA 
examination and consideration of whether organic changes are 
present in the veteran's disability, such as would satisfy 
the criteria for a rating higher than "moderate" under 
38 C.F.R. § 4.l23.


REMAND

In January 1999, the Board remanded the claim for further 
development in accordance with the Court's order.  The Board 
notes that the veteran did not respond to the RO's request 
that he identify his treating physicians and provide 
information about his 1980 work-related injury and Workmen's 
Compensation Claim. 

Nonetheless, the Board had also specifically asked the RO to 
obtain records, including clinical medical treatment records, 
of treatment accorded him at VA Medical Centers (MCs) Fort 
Myers and Bay Pines, Florida.  The Board further requested 
that the RO specifically consider whether other 
manifestations of the veteran's service-connected disability 
could warrant evaluation under separate diagnostic codes 
under Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  See 
also VAOPGCPREC 23-97 (July 1997).  

The record does not show that the RO complied with these 
requirements, nor does the record document why these actions 
were not taken.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  It is error for the Board to fail to insure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, this matter must again be REMANDED to the RO for 
the following action:

1.  The RO should ensure that it has all 
obtainable VA treatment records of which 
it has knowledge.  In particular, the RO 
should obtain any records under the 
veteran's name or identification number 
for hospital or outpatient treatment, 
including any clinical medical records, 
accorded him at VAMC Fort Myers and Bay 
Pines, Florida that are not already of 
record.

2.  The RO should again review the 
veteran's claim for entitlement to an 
increased evaluation for the residuals of 
his service-connected left calf 
laceration and should consider whether 
the manifestations of the veteran's 
service-connected disability warrant 
evaluation under separate diagnostic 
codes under Esteban.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


